Citation Nr: 0306784	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  97-17 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for low back 
disability currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from June 1956 to November 
1958.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1996 from the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an evaluation in excess of 10 
percent for a lumbosacral spine disability.

In October 1998 the Board remanded this matter for further 
development.  Such development has been accomplished and an 
increased evaluation to 60 percent disabling was granted in a 
November 2002 rating decision.  Although the increase 
provided by the RO during the pendency of the instant appeal 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (CAVC) has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The case is now returned 
to the Board for further consideration, as the regulations in 
38 C.F.R. Part 4 (2002) provide for possible disability 
evaluations in excess of that granted by the RO.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002). There are still actions, 
however, that must be accomplished at the RO level because 
the required action takes place there or because current law 
requires it.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a development 
letter consistent with the notice requirements of the 
VCAA, as clarified by Quartuccio, supra.  

3.  The RO should then conduct any necessary development 
brought about by the appellant's response and issue a 
supplemental statement of the case, if necessary.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

